Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6 December 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claim amendments and claim limitations integrate the abstract idea into a practical application, specifically that the claims reflect the technical improvement of two separate and distinct computing devices. The paragraphs cited by the Applicant in support of the claim amendments are [0034]-[0035], [0068], and Figs 2-3. The Applicant argues the claim amendments of the first and second computing devices communicating via a communication network omit a key aspect of the support in the specification that explicitly states the communication between the first and second computing device “using internal communication networks and methods” ([0034]-[0035], [0068] emphasis added). The specification paragraphs in conjunction with Fig 7, and [0098]-[0100] further support the Examiner’s previous interpretation that the devices under BRI are implemented as virtual computing devices and could be one and the same or a device with multiple databases that communicate internally. 
Applicant's arguments filed 6 December 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are not disclosed by the cited references in light of the amendments. The Examiner disagrees because as stated above in the response to the 101 arguments, the claim amendments do not further clarify the separate and . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a method for privacy protection in use of geolocation for transaction authorization, storing a plurality of location profiles including at least a device identifier and an account identifier, receiving a location notification, executing a query to identify a specific location profile, transmitting the geolocation and the account identifier, receiving a transaction message related to a payment transaction, determining if the geolocation corresponds to the stored geolocation, transmitting the transaction message with the resulting authorization determination. This falls into the grouping of abstract ideas including certain methods of organizing human activity such as a fundamental economic practice (mitigating risk is similar to transaction processing and transaction authorization as the main purpose is to prevent fraud with proper authorization and authentication) and commercial or legal interactions (including agreements in the form of contracts, business relations, sales activities). 	Prong Two of Step 2A: This judicial exception is not integrated into a practical 
Dependent claims 2-6, 9-10, 12-16, and 19-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea and contain generic computer functions such as receiving, processing, and storing data, see MPEP 2106.05(d). In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kar US 2015/0032621 in view of He US 2016/0189151.

As per claim 1:	Kar discloses a method for privacy protection in use of geolocation for transaction authorization, comprising: storing, in a location database of a [first] computing device, a plurality of location profiles, wherein each location profile includes a structured data set related to a mobile computing device (Fig 3A ‘112’), the location profile including at least a device identifier and an account identifier (abstract, Fig 3A, ¶¶ 
	receiving, by a receiving device of the [first] computing device, a location notification from a third party system, the location notification including at least a specific device identifier and a geolocation (¶¶ [0030]-[0035] “specific location” and account identifier, which may be suitable for identification of a payment account, Abstract; 
	executing, by a querying module of the [first] computing device, a query on the location database to identify a specific location profile where the included device identifier corresponds to the specific device identifier (¶¶ [0033]-[0035], abstract); 
	electronically transmitting, by a transmitting device of the [first] computing device, via a communication network, at least the geolocation and the account identifier included in the identified specific location profile to a [second] computing device (¶¶ [0033]-[0035], abstract, the server retrieves the account identifier and selects the mobile device and will determine whether the geolocation of the mobile devices matches that of the transaction at a particular time stamp, [0028], [0061], [0065]), wherein duties of the [second] computing device are separated from duties of the first computing device such that (Fig 2; [0027]-[0035]);
	receiving, by a receiving device of the [second] computing device, a transaction message related to a payment transaction via a payment network, wherein the transaction message is formatted pursuant to one or more standards and includes at least a plurality of data elements including at least a first data element configured to store a primary account number corresponding to the account identifier transmitted to the [second] computing device, a second data element configured to store a transaction 
	determining, by a transaction processing module of the [second] computing device, if the geolocation transmitted to the second computing device corresponds to the transaction location stored in the second data element included in the received transaction message (Abstract, Fig 3A-B, ¶¶ [0036]-[0043] compare the geographic location of the mobile device with the geographic location of the payment transaction based on the location identifier); 
	storing, by the transaction processing module of the [second] computing device, a result of the determination in the third data element included in the received transaction message (Abstract, Fig 3A-B, ¶¶ [0036]-[0043], store received information as well as storing or saving the determination of the comparison); and 
	electronically transmitting, by a transmitting device of the [second] computing device, the transaction message including the third data element storing the result of the determination to a financial institution associated with a transaction account corresponding to the primary account number stored in the first data element included in the transaction message via the payment network, wherein a positive correspondence result of the determination signals to a merchant involved in the payment transaction to allow release to a consumer of a purchased product or service associated with the 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include encryption as taught in He in Ker since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Applying encryption techniques known to those in the art would yield predictable results and increase the security of the messages sent between the computing devices.As per claim 3:	Ker further discloses the method of claim 1, further comprising: storing, in an account database of the second computing device, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least a primary account number and an associated account identifier (Abstract, Fig 3A-B, ¶¶ [0029], [0036]-[0043], [0051], store received information as well as storing or saving the determination of the comparison, location 
	executing, by a querying module of the second computing device, a query on the account database to identify a specific account profile where the included primary account number corresponds to the primary account number stored in the first data element included in the received transaction message, wherein the account identifier transmitted to the second computing device corresponds to the associated account identifier included in the identified specific account profile (Abstract, Fig 3A-B, ¶¶ [0029], [0036]-[0043], [0051], store received information as well as storing or saving the determination of the comparison, location database may store a plurality of location data entries which include identifier; [0018] “payment card”; compare in [0048]).
As per claim 4:	Kar and He disclose the method of claim 1, but Kar fails to explicitly disclose while He discloses further comprising: generating, by a hashing module of the first computing device, a hash value via application of one or more hashing algorithms to the specific device identifier included in the received location notification, wherein 
the generated hash value is equivalent to the device identifier included in the identified specific location profile (¶¶ [021], [0026], [0035] encryption modules of the mobile device and the remote server encrypt data and the transaction details included in the transaction message, looking at [0047] of the application the hashing algorithm can be any known to the mobile network operator; the encrypting of data does not depend on the type of data and is considered non-functional descriptive material).

As per claim 5:	Ker further discloses the method of claim 1, further comprising: executing, by the querying module of the first computing device, a second query on the location database to store the geolocation included in the received location notification in the identified specific location profile (¶ [0029] store the location information as a location data entry in a location database, can be used to store multiple entries for multiple devices).
As per claim 6:	Ker further discloses the method of claim 1, further comprising: receiving, by the receiving device of the second computing device, at least the geolocation and the account identifier included in the identified specific location profile transmitted by the transmitting device of the first computing device (Fig 4, (¶¶ [0033]-[0035], abstract, , ¶¶ [0036]-[0043]).

As per claim 9:	Kar and He disclose the method of claim 1, but Kar fails to explicitly disclose 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include encryption as taught in He in Ker since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Applying encryption techniques known to those in the art would yield predictable results and increase the security of the messages sent between the computing devices.
As per claim 10: 	Ker further discloses the method of claim 1, wherein the transaction message further includes a message type indicator indicative of an authorization request (¶ [0038] authorization request is a type of message indicator because it indicates the message is an authorization request).
As per claims 11-16 and 19-20:.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner US 2015/0186891 discloses separate storage of location data and transaction data by different parties.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692